Exhibit 10.1

 

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such omissions are designated as **.

 

COLLABORATION AND LICENSE AGREEMENT

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), effective as of May
18th, 2006 (the “Effective Date”), is made by and between Pharmacopeia Drug
Discovery, Inc., a Delaware corporation, having a principal place of business at
3000 Eastpark Boulevard, Cranbury, New Jersey 08512 (“Pharmacopeia”), and
Cephalon, Inc., a Delaware corporation, having a principal place of business at
41 Moores Road, Frazer, PA 19355 (“Cephalon”).

BACKGROUND

WHEREAS, Pharmacopeia has expertise in the optimization of pharmaceutical
compounds;

WHEREAS, Cephalon has expertise in the research, development and
commercialization of pharmaceutical compounds;


WHEREAS, CEPHALON AND PHARMACOPEIA WISH TO ENTER INTO A COLLABORATION EMPLOYING
PHARMACOPEIA’S MEDICINAL CHEMISTRY, ANALYTICAL CHEMISTRY AND PRIMARY BIOLOGY
CAPABILITIES AND CEPHALON’S CHEMISTRY, IN VITRO BIOLOGY, AND IN VIVO BIOLOGY
CAPABILITIES, IN ORDER TO DEVELOP AND COMMERCIALIZE PHARMACEUTICAL COMPOUNDS
SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT
(THE “COLLABORATION”).

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth in this Agreement, the Parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

As used herein, the following terms shall have the meanings set forth below:

1.1           “Affiliate” shall mean any Person controlled by, controlling, or
under common control with a Party.  For the purpose of this Section 1.1 only,
“control” shall refer to (a) the possession, directly or indirectly, of the
power to direct the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, or (b) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of a Person.

1.2           “Cephalon Compound” shall mean any compound **, which is ** at or
after the **, and which is **.

1.3           “Cephalon Field” shall mean, with respect to each Collaboration
Compound, ** by such Collaboration Compound.

1


--------------------------------------------------------------------------------




 

1.4           “Cephalon IP” shall mean Cephalon Patents and Cephalon Know-how.

1.5           “Cephalon Patents” shall mean all **, or **; in each case, **.

1.6           “Collaboration” shall have the meaning ascribed to such term in
the Preamble.

1.7           “Collaboration Compound” shall mean a ** or a **, or a **; in each
case, that **.  A compound shall be deemed to have been ** in category (i), (ii)
or (iii) above.  A compound shall be deemed to have been ** (i) through (iv)
above.  For purposes of clarity, any compound **.

1.8           “Collaboration IP” shall mean Collaboration Patents and
Collaboration Know-how.  Collaboration IP shall not include Pharmacopeia IP or
Cephalon IP.

1.8.1        “Collaboration Patents” shall mean (i) all **; and (ii) any ** in
(i) above, and any ** of any of the foregoing, in each case, which is **;
provided, however, that Collaboration Patents shall not include any Cephalon
Patents or Pharmacopeia Patents.

1.8.2        “Collaboration Know-how” shall mean **; provided, however, that
Collaboration Know-How shall not include Collaboration Patents, Cephalon IP or
Pharmacopeia IP.

1.9           “Collaboration Product” shall mean a pharmaceutical product
containing a **.  It is understood that, in the event any Collaboration Compound
is sold for therapeutic purposes, such Collaboration Compound shall be deemed a
Collaboration Product and shall be subject to milestones and royalties as set
forth in this Agreement.

1.10         “Collaboration Target” shall mean a Target ** pursuant to Section
2.2.

1.11         “Collaboration Term” shall mean the Initial Term plus any extension
pursuant to Section 15.2.


1.12         “COMBINATION PRODUCT” SHALL MEAN A **.

1.13         “Commercializing Party” shall have the meaning set forth in Section
5.7(a).

1.14         “Confidential Information” as to each Party, shall mean such
Party’s confidential information, trade secrets, Patents and Know-how, all the
data and materials of that Party relating to the Collaboration, the Targets,
Cephalon Compounds, Pharmacopeia Compounds, Collaboration Compounds, or
Collaboration Products, and including, without limitation, all research,
technical, clinical development, manufacturing, marketing, financial, personnel,
and other business information and plans of such Party.

2


--------------------------------------------------------------------------------




 

1.15         “Controls” or “Controlled” shall mean possession of the ability to
grant licenses or sublicenses pursuant to this Agreement without violating the
terms of any agreement or other arrangement with, or the rights of, any Third
Party.

1.16         “Development Compound” shall mean any **.  Any Collaboration
Compound **.

1.17         “Executive Officers” shall mean the Executive Vice President of
Research and Development of Cephalon, and the Chief Executive Officer of
Pharmacopeia or such other executive officer of a Party as may be substituted
from time to time upon the giving of written notice to the other Party.

1.18         “Exclusivity Period” shall have the meaning set forth in Section
4.1.

1.19         “Fair Market Value” shall mean the cash consideration, which a
willing seller would realize from an unrelated willing buyer in an arm’s length
sale of an identical item sold in the same quantity and at the same time and
place of the transaction.

1.20         “FDA” shall mean the U.S. Food and Drug Administration, any
successor thereto, or any corresponding foreign registration or regulatory
authority.

1.21         “First Commercial Sale” shall mean, with respect to a Collaboration
Product in any country, the first sale for use or consumption by the general
public of such Collaboration Product in such country after all Regulatory
Approvals have been obtained in such country.

1.22         “IND” shall mean an Investigational New Drug Application, as
defined in the U.S. Food, Drug and Cosmetic Act and the regulations promulgated
thereunder for initiating clinical trials in the United States, or any
corresponding foreign application, registration or certification.

1.23         “Initial Term” shall mean the period commencing on the earlier of
(i) approval by the JRC of the first Research Plan pursuant to Section 2.1 or
(ii) June 1, 2006, and ending three (3) years thereafter.

1.24         “Joint Research Committee” or “JRC” shall mean the entity organized
to manage the scientific implementation of the Collaboration and acting pursuant
to Article 3.

1.25         “Know-how” shall mean any and all proprietary ideas, inventions,
data, know-how, instructions, processes, formulas, materials, expert opinion,
technology or other information discovered, developed, conceived or reduced to
practice by or for a Party as of the Effective Date, or by one or both Parties
during and in the course of the Collaboration, whether or not patentable,
constituting materials, methods, processes, techniques or data, necessary for
the development, manufacture or use of a Collaboration Compound, or for the
manufacture, use or sale of a Collaboration Product.

3


--------------------------------------------------------------------------------




 

1.26         “Management Steering Committee” or “MSC” shall mean the entity
organized to oversee the entire Collaboration and acting pursuant to Article 3.

1.27         “NDA” shall mean a New Drug Application, as defined in the U.S.
Food, Drug and Cosmetic Act and the regulations promulgated thereunder, or any
corresponding foreign application, registration or certification.

1.28         “Net Sales” shall mean the **:

(i) **,

(ii) **,

(iii) **,

(iv) **, and

(v) **.

A “sale” shall include **, and Net Sales shall include **.

The ** of Net Sales. All sales of **.

To calculate the value of **.

1.29         “Non-Exclusive Compound” shall mean any compound brought to the **.

1.30         “Party” shall mean Pharmacopeia or Cephalon.  Pharmacopeia and
Cephalon shall be collectively referred to as the Parties.

1.31         “Patent Committee” shall mean that committee to be formed pursuant
to Section 3.5.

1.32         “Patent” shall mean: (i) issued and unexpired letters patent,
including any extension, registration, confirmation, reissue, continuation,
supplementary protection certificate, divisional, continuation-in-part,
re-examination or renewal thereof, (ii) pending applications for letters patent,
including provisional applications, and (iii) foreign counterparts of any of the
foregoing; in each case to the extent the same has not been held, by a court,
administrative body or governmental agency of competent jurisdiction, to be
invalid or unenforceable in a decision from which no appeal can be taken or from
which no appeal was taken within the time permitted for appeal.

1.33         “Patent Owner” shall have the meaning set forth in Section 10.4.2.

4


--------------------------------------------------------------------------------




 


1.34         “PERSON” SHALL MEAN ANY NATURAL PERSON, CORPORATION, FIRM, BUSINESS
TRUST, JOINT VENTURE, ASSOCIATION, ORGANIZATION, COMPANY, PARTNERSHIP OR OTHER
BUSINESS ENTITY, OR ANY GOVERNMENT OR AGENCY OR POLITICAL SUBDIVISION THEREOF.

1.35         “Pharmacopeia Compound” shall mean any compound **, which is ** at
or after the **, and which is **.

1.36         “Pharmacopeia Field” shall mean, with respect to each Collaboration
Compound **.

1.37         “Pharmacopeia IP” shall mean Pharmacopeia Patents and Pharmacopeia
Know-how.  Pharmacopeia IP shall not include **.


1.38         “PHARMACOPEIA PATENTS” SHALL MEAN ALL **, OR **; IN EACH CASE, **.


1.39         “PHASE I,” “PHASE II” AND “PHASE III” SHALL MEAN PHASE I (OR PHASE
I/II), PHASE II (OR PHASE II/III) AND PHASE III CLINICAL TRIALS, RESPECTIVELY,
IN EACH CASE AS PRESCRIBED BY APPLICABLE FDA IND REGULATIONS, OR ANY
CORRESPONDING FOREIGN STATUTES, RULES OR REGULATIONS.


1.40         “PURSUING PARTY” SHALL HAVE THE MEANING SET FORTH IN SECTION
10.4.1.

1.41         “Regulatory Agency” shall mean the FDA or the applicable
department, bureau or other governmental regulatory authority in each country in
the Territory involved in the granting of Regulatory Approvals.

1.42         “Regulatory Approval” shall mean any and all approvals (including
price reimbursement approvals), licenses, registrations, or authorizations of
any Regulatory Agency, necessary for the manufacture, use, storage, import,
export, transport or sale of a Collaboration Product.

1.43         “Relevant Third Party Patent Right” shall mean a Patent owned or
controlled by a Third Party which claims ** where such Collaboration Compound
(in each case) is being used as an active ingredient in a Collaboration Product.

1.44         “Research Plan” shall mean, on a Collaboration
Target-by-Collaboration Target basis, a description of the Parties’ respective
activities and objectives with respect to a Collaboration Target.   Minutes of
JRC meetings, if signed by a JRC representative of each Party, shall be deemed
included within the Research Plan.


1.45         “SIGNIFICANT ACTIVITY” SHALL MEAN ANY OF THE FOLLOWING IN RELATION
TO A COLLABORATION COMPOUND OR COLLABORATION PRODUCT:

5


--------------------------------------------------------------------------------




 

(a) **;

(b) **;

(c) **;

(d) **;

(e) **;

(f) **;

(g) **;

(h) **;

(i) **.

Notwithstanding the foregoing, any **.  Further, if **.

1.46         “Sublicensee” shall mean, as to each Party, a Person other than an
Affiliate of the Party, to whom has been granted sublicense rights under the
license granted to such Party hereunder, which rights include at least the right
to sell a Collaboration Product.  As used in this Agreement, “Sublicensee” shall
also include a Third Party to whom a Party has granted a sublicense under this
Agreement to distribute such Collaboration Product, provided that such Third
Party has the primary responsibility for marketing and promotion, at its
expense, of such Collaboration Product within countries in the Territory for
which such distribution rights are granted, which marketing and promotional
activities are not subsidized directly or indirectly by that Party, such as,
without limitation, through a specific allowance or a guaranteed selling margin
for such Third Party meant to cover its expenses.  Third Parties that are
permitted to manufacture or finish Collaboration Products for supply to a Party,
its Affiliates or Sublicensees are not “Sublicensees.”

1.47         “Substantial Generic Competition” shall have the meaning set forth
in Section 5.7(c).

1.48         “Target” shall mean a **.

1.49         “Term” shall have the meaning set forth in Section 15.1.

1.50         “Territory” shall mean **.

1.51         “Third Party” shall mean any Person other than Cephalon,
Pharmacopeia, or their respective Affiliates or Sublicensees.

6


--------------------------------------------------------------------------------




 

1.52         “Unrelated Target” shall have the meaning set forth in Section
4.1.3.

1.53         “Valid Claim” shall mean a claim of an issued patent which has not
lapsed or become abandoned, been held permanently revoked, unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or un-appealed within the time allowed for appeal,
and which has not been admitted to be invalid or unenforceable through reissue
or disclaimer or otherwise.

ARTICLE 2
PERFORMANCE OF THE COLLABORATION

2.1           Goals of the Collaboration.


2.1.1        GENERAL. EACH PARTY SHALL:

(i) undertake an interactive, cooperative role in the Collaboration with the
other Party as set forth in the applicable Research Plan, and such other
activities which, from time to time, the JRC decides are necessary for the
continuing success of the Collaboration, with the objective of identifying
Development Compounds with respect to the Collaboration Targets;

(ii) use **; and

(iii) conduct the Collaboration in good scientific manner, and in compliance in
all material respects with all requirements of applicable laws, rules and
regulations, and all other requirements of any good laboratory practices to
attempt to achieve its objectives efficiently and expeditiously.


2.1.2        ACTIVITIES OF PHARMACOPEIA.   DURING THE COLLABORATION TERM:

(a) Pharmacopeia shall provide medicinal chemistry efforts as defined in the
applicable Research Plan.  In addition, the applicable Research Plan may specify
that Pharmacopeia will provide reasonable primary biology support, including
running a primary assay in vitro on a Collaboration Target — by — Collaboration
Target basis.  **.

(b) The JRC also may request that Pharmacopeia **.

(c) Pharmacopeia shall provide Cephalon with all feedback in a timely manner on
the progress of its efforts under the Collaboration necessary to enable Cephalon
to provide Pharmacopeia the support that it requires to conduct its activities
hereunder.


2.1.3        ACTIVITIES OF CEPHALON.  DURING THE COLLABORATION TERM, AS DIRECTED
BY THE JRC, CEPHALON SHALL PROVIDE IN VIVO AND IN VITRO BIOLOGY AS NECESSARY TO

7


--------------------------------------------------------------------------------




 

support the Collaboration.  Cephalon further shall provide to the Collaboration
various Cephalon Compounds and Non-Exclusive Compounds having demonstrated
activity against ** and such other Targets accepted into the Collaboration as
Collaboration Targets, in order to support the Collaboration with respect to
such Collaboration Targets.

2.2           Selection of Collaboration Targets.  The first ** Collaboration
Targets will be **.  At the first JRC meeting the JRC will: (i) ** and (ii) **.
** by Cephalon, which shall **.  Pharmacopeia, ** pursuant to this Section 2.2.

2.3           Third Party Licenses.  With respect to a particular Collaboration
Target, to the extent that either Party identifies the existence of Third Party
patent rights covering such Target, **.  The JRC shall **.  The **.

2.4           Records and Reports.  Each Party shall maintain records in
sufficient detail and in good scientific manner appropriate for patent and FDA
purposes and so as to properly reflect all work done and results achieved in the
performance of this Agreement (including all data in the form required under any
applicable governmental regulations and as directed by the JRC).  Such records
shall include applicable books, records, reports, research notes, charts,
graphs, comments, computations, analyses, recordings, photographs, computer
programs and documentation thereof, samples of materials and other graphic or
written data generated in connection with the Collaboration, including any data
required to be maintained pursuant to applicable governmental regulations. 
During the Term, each Party shall respond to reasonable requests from the other
for information based on such records.

ARTICLE 3
GOVERNANCE OF THE COLLABORATION

3.1           Joint Research Committee.  Within thirty (30) days after the
Effective Date, Cephalon and Pharmacopeia shall establish a Joint Research
Committee, comprised of Pharmacopeia and Cephalon scientists, to manage the
scientific implementation of the Collaboration.  The responsibilities of the JRC
shall include: (i) monitoring and reporting the progress of the Collaboration
and ensuring open and frequent exchange between the Parties; (ii) establishing
criteria for the selection of Collaboration Compounds for each Collaboration
Target; (iii) identifying and resolving any scientific or technical conflicts
between the Parties; (iv) approving and overseeing the implementation of a
Research Plan for each Collaboration Target and its associated program
undertaken in the Collaboration; (v) determining if and when a Development
Compound has been identified with respect to each Collaboration Target; and (vi)
coordinating with the Patent Committee all patent activities as they relate to
the results of the Collaboration, and in keeping with the overall patent
strategy delineated by the Patent Committee.


3.2           MEMBERSHIP.  THE JRC SHALL INCLUDE THREE (3) NAMED REPRESENTATIVES
OF EACH OF THE PARTIES, AND EACH PARTY’S REPRESENTATIVES SHALL BE SELECTED BY
THAT PARTY.  EACH PARTY MAY REPLACE ITS REPRESENTATIVES AT ANY TIME, UPON
WRITTEN NOTICE TO THE OTHER PARTY.

8


--------------------------------------------------------------------------------





 


FROM TIME TO TIME, THE JRC MAY ESTABLISH SUBCOMMITTEES, TO OVERSEE PARTICULAR
PROJECTS OR ACTIVITIES, AND TO MANAGE THE MORE FREQUENT INTERACTIONS BETWEEN THE
PARTIES’ SCIENTISTS WITH RESPECT TO INDIVIDUAL RESEARCH PROJECTS.  SUCH
SUBCOMMITTEES WILL BE CONSTITUTED AS THE JRC DETERMINES, IN ITS SOLE DISCRETION.


3.3           MEETINGS AND MINUTES.  DURING THE COLLABORATION TERM, UNLESS
OTHERWISE AGREED TO BY THE PARTIES, THE JRC SHALL MEET AT LEAST **, OR MORE
FREQUENTLY AS AGREED BY THE PARTIES, AT SUCH LOCATIONS OR BY SUCH
TELECONFERENCING MEANS AS THE PARTIES MAY DETERMINE FROM TIME TO TIME.  IN
ADDITION TO REGULARLY SCHEDULED MEETINGS, THE JRC REPRESENTATIVES WILL
COMMUNICATE REGULARLY BY TELEPHONE, ELECTRONIC MAIL, FACSIMILE AND/OR
VIDEOCONFERENCE.  OTHER REPRESENTATIVES OF PHARMACOPEIA OR CEPHALON MAY ATTEND
JRC MEETINGS AS NONVOTING OBSERVERS.  EACH PARTY SHALL BE RESPONSIBLE FOR ALL OF
ITS EXPENSES ASSOCIATED WITH ATTENDING THE JRC MEETINGS.  THE PARTIES SHALL
ALTERNATE PREPARING AGENDAS FOR EACH JRC MEETING AND WRITTEN MINUTES OF EACH JRC
MEETING AND SHALL PREPARE A WRITTEN RECORD OF ALL JRC VOTING AND DECISIONS,
WHETHER MADE AT A JRC MEETING OR OTHERWISE. A COPY OF THE RESEARCH PLAN FOR EACH
COLLABORATION TARGET SHALL BE SIGNED AND APPENDED TO THE MINUTES OF THE JRC
MEETING AT WHICH SUCH RESEARCH PLAN IS APPROVED.  THE WRITTEN MINUTES OF EACH
JRC MEETING AND THE WRITTEN RECORD OF ALL JRC VOTING AND DECISIONS SHALL BE
WRITTEN AND DISSEMINATED TO THE JRC MEMBERS FOR REVIEW WITHIN TEN (10) BUSINESS
DAYS OF THE JRC MEETING, AND UPON SIGNATURE BY PHARMACOPEIA AND CEPHALON, SHALL
BECOME FINAL.


3.4           DECISION-MAKING.  DECISIONS OF THE JRC SHALL BE MADE BY **. THE
JRC WILL REPORT TO A MANAGEMENT STEERING COMMITTEE (“MSC”), WHICH SHALL BE
COMPRISED OF THREE (3) SENIOR MEMBERS OF THE MANAGEMENT TEAMS (COMPRISING TWO
(2) INDIVIDUALS FROM SCIENCE AND ONE (1) FROM A BUSINESS DEPARTMENT) OF EACH
PARTY, WHO SHALL OVERSEE THE OVERALL IMPLEMENTATION OF THE COLLABORATION.  IN
THE EVENT THAT, WITH RESPECT TO **.  DECISIONS OF THE MSC SHALL BE MADE BY **. 
IN THE EVENT THAT **.  THE MSC SHALL MEET AT LEAST **, OR MORE FREQUENTLY AS
AGREED BY THE PARTIES, AT SUCH LOCATIONS OR BY SUCH TELECONFERENCING MEANS AS
THE PARTIES MAY DETERMINE FROM TIME TO TIME.


3.5           PATENT COMMITTEE.  UPON RECOMMENDATION OF THE JRC, THE PARTIES
SHALL FORM A PATENT COMMITTEE (THE “PATENT COMMITTEE”) TO BE IN EXISTENCE AS
LONG AS PATENTS WITHIN THE COLLABORATION IP ARE BEING FILED AND/OR PROSECUTED. 
EACH PARTY SHALL DESIGNATE AT LEAST ONE (1) CHEMIST AND ONE (1) PATENT ATTORNEY
OR EQUALLY QUALIFIED LEGALLY TRAINED PERSONNEL, AS ITS REPRESENTATIVES ON THE
PATENT COMMITTEE. THE PATENT COMMITTEE SHALL BE RESPONSIBLE FOR RECOMMENDING
PATENT FILINGS AND COORDINATING PATENT-RELATED MATTERS, INCLUDING, BUT NOT
LIMITED TO, THE DETERMINATION OF INVENTORSHIP ACCORDING TO U.S. PATENT LAWS, THE
PREPARATION, FILING AND PROSECUTION OF PATENT APPLICATIONS, AND THE PERFORMANCE
OF OTHER DUTIES AS SET FORTH IN SECTION 10.2.3(C).  ANY DISPUTES OF THE PATENT
COMMITTEE DURING THE COLLABORATION TERM SHALL BE HANDLED PURSUANT TO SECTION
3.4.  ANY DISPUTES OF THE PATENT COMMITTEE AFTER THE END OF THE COLLABORATION
TERM SHALL BE REFERRED TO THE EXECUTIVE OFFICERS, WHO SHALL PROMPTLY MEET AND
ENDEAVOR TO REACH CONSENSUS IN A TIMELY MANNER.  IF SUCH INDIVIDUALS CANNOT
RESOLVE SUCH DISPUTE, THEN SUCH DISPUTE SHALL BE HANDLED PURSUANT TO SECTION
16.19.  UNLESS OTHERWISE AGREED BY THE PARTIES, THE PATENT COMMITTEE SHALL MEET
AT LEAST **.  SUCH MEETINGS SHALL BE HELD AT MUTUALLY AGREED TIMES AND
LOCATIONS.  IT IS RECOGNIZED AND UNDERSTOOD THAT THE PATENT COMMITTEE WILL

9


--------------------------------------------------------------------------------





 


COMMUNICATE ON A MORE FREQUENT BASIS AS NECESSARY, WHETHER IN WRITING, BY
TELEPHONE, IN PERSON OR OTHERWISE, TO ENSURE COMPLIANCE WITH RELEVANT PATENT
FILING AND PROSECUTION TIMETABLES AND DEADLINES.  EACH PARTY SHALL BEAR ITS OWN
EXPENSES ASSOCIATED WITH SUCH MEETINGS AND THE ACTIVITIES OF THE PATENT
COMMITTEE; PROVIDED, HOWEVER, THAT EACH PARTY SHALL BEAR THE EXPENSE OF
PROVIDING THE OTHER PARTY WITH COPIES OF ALL PATENTS FILED PURSUANT TO THIS
AGREEMENT INCLUDING ALL SUBSTANTIVE CORRESPONDENCE WITH U.S. AND FOREIGN PATENT
OFFICES.

ARTICLE 4
EXCLUSIVITY

4.1           Collaboration Targets.


4.1.1        SUBJECT TO SECTION 4.1.4, **.


4.1.2        NOTWITHSTANDING SECTION 4.1.1, IT IS UNDERSTOOD THAT (I) **; AND
(II) WITH RESPECT TO **.


4.1.3        NOTWITHSTANDING SECTIONS 4.1.1 AND 4.1.2, IF, IN THE COURSE OF A
**.


4.1.4        IT IS UNDERSTOOD THAT AS OF THE EFFECTIVE DATE, **. 
NOTWITHSTANDING THE **.


4.1.5        CEPHALON HEREBY AGREES TO **, AS EVIDENCED BY CONTEMPORANEOUS
RECORDS.

4.2           Pharmacopeia Development.  In the event Pharmacopeia desires to
develop and commercialize a Collaboration Compound in the Pharmacopeia Field
(subject, in each case, to the milestone and royalty obligations set forth in
Sections 7.1.2 and 8.2.2), Pharmacopeia shall **.

ARTICLE 5
LICENSES

5.1           Ownership of Intellectual Property.  All Cephalon IP shall be the
sole property of Cephalon.  All Pharmacopeia IP shall be the sole property of
Pharmacopeia.  All Collaboration IP  shall be the sole or joint property, as the
case may be, of the Party or Parties inventing or generating the same.

5.2.          Licenses to Cephalon.


5.2.1        LICENSE TO COMMERCIALIZE COLLABORATION COMPOUNDS.  WITH RESPECT TO
ALL COLLABORATION COMPOUNDS ACTIVE AGAINST A COLLABORATION TARGET, EXCEPT FOR
THOSE COLLABORATION COMPOUNDS FOR WHICH PHARMACOPEIA HAS

10


--------------------------------------------------------------------------------





**, PHARMACOPEIA GRANTS TO CEPHALON A WORLDWIDE, EXCLUSIVE LICENSE, WITH THE
RIGHT TO SUBLICENSE, UNDER THE PHARMACOPEIA IP AND PHARMACOPEIA’S INTEREST IN
THE COLLABORATION IP, TO MAKE, HAVE MADE, USE, SELL, OFFER TO SELL AND IMPORT
COLLABORATION COMPOUNDS, AND/OR COLLABORATION PRODUCTS BASED ON SUCH
COLLABORATION COMPOUNDS, FOR ANY AND ALL USES AND INDICATIONS IN THE CEPHALON
FIELD.


5.2.2        LICENSE TO COMPOUNDS (OTHER THAN COLLABORATION COMPOUNDS) DERIVED
FROM CEPHALON COMPOUNDS.  PHARMACOPEIA GRANTS TO CEPHALON A WORLDWIDE, **
LICENSE, WITH THE RIGHT TO SUBLICENSE, UNDER PHARMACOPEIA’S INTEREST IN THE
COLLABORATION IP, TO EXPLOIT FOR ANY AND ALL PURPOSES ALL COMPOUNDS (OTHER THAN
COLLABORATION COMPOUNDS) DERIVED, DIRECTLY OR INDIRECTLY, FROM CEPHALON
COMPOUNDS.

5.3                                 Licenses to Pharmacopeia.

5.3.1              License to Commercialize Collaboration Compounds.  With
respect to all Collaboration Compounds for which Pharmacopeia has **, Cephalon
grants to Pharmacopeia a worldwide, exclusive license, with the right to
sublicense, under the Cephalon IP and Cephalon’s interest in the Collaboration
IP, to make, have made, use, sell, offer to sell and import Collaboration
Compounds, and/or Collaboration Products based on such Collaboration Compounds,
for any and all uses and indications in the Pharmacopeia Field.

5.3.2              License to Compounds (Other than Collaboration Compounds)
Derived from Pharmacopeia Compounds.  Cephalon grants to Pharmacopeia a
worldwide, ** license, with the right to sublicense, under Cephalon’s interest
in the Collaboration IP, to exploit for any and all purposes all compounds
(other than Collaboration Compounds) derived, directly or indirectly, from
Pharmacopeia Compounds.

5.4           Research Licenses.  Notwithstanding Sections 5.2 and 5.3,
Pharmacopeia and Cephalon hereby grant each other non-exclusive, worldwide,
royalty-free research licenses, without the right to sublicense, under their
respective interests in the Pharmacopeia IP, Cephalon IP and Collaboration IP,
in order for each Party to perform its research obligations pursuant to Research
Plans during the Collaboration Term.

5.5           Limited Licenses to **.  Notwithstanding Sections 5.2, 5.3 and
5.4, Pharmacopeia and Cephalon hereby grant each other ** licenses under their
respective interests in the Collaboration IP, to **.  However, in the event
that, **.

5.6           Restrictions on Sublicenses.  Subject to the terms and conditions
of this Agreement and except as set forth herein, each Party shall have the
right to sublicense the rights granted to it in Section 5.2.1 or 5.3.1 as the
case may be, provided that such Party

 

11


--------------------------------------------------------------------------------




shall provide the other Party with at least the following information with
respect to each Sublicensee: (i) the identity of the Sublicensee; (ii) a
description of the Collaboration Product and of the rights granted to the
Sublicensee; and (iii) the territory in which the Collaboration Product will be
sold.  Each such sublicense shall be consistent with all the terms and
conditions of this Agreement.  The sublicensing Party shall remain primarily
liable to the other Party for all of each such Sublicensee’s applicable
financial and other obligations under the sublicense.  No sublicense granted by
a Party may be assigned, transferred or further sublicensed to any Third Party
without the prior written consent of the other Party, which consent shall not
unreasonably be withheld.


5.7           THIRD PARTY ROYALTIES AND ROYALTY REDUCTIONS.


(A)           THE PARTY THAT IS DEVELOPING AND COMMERCIALIZING A PARTICULAR
COLLABORATION COMPOUND PURSUANT TO THIS AGREEMENT (“COMMERCIALIZING PARTY”)
SHALL BE RESPONSIBLE FOR PROCURING SUCH LICENSES ** APPROPRIATE FOR THE
MANUFACTURE, USE, MARKETING, SALE OR DISTRIBUTION OF A CORRESPONDING
COLLABORATION PRODUCT BY SUCH PARTY, ITS AFFILIATES OR SUBLICENSEES.  IN THE
EVENT THAT THE COMMERCIALIZING PARTY IS REQUIRED (AS PROVIDED IN CLAUSE 5.7(B)
BELOW) TO PAY ROYALTIES TO A THIRD PARTY IN RESPECT OF RELEVANT THIRD PARTY
PATENT RIGHTS, THEN THE **.

(b)           For purposes of Clause 5.7(a), whether a Party is “required” to
enter a license shall be determined as follows:

(i) a Party shall be required to enter a license if so ordered by a court of
competent jurisdiction, or if a court of competent jurisdiction has found
Pharmacopeia and/or Cephalon liable for infringing Relevant Third Party Patent
Rights, or

(ii) each Party shall bring to the attention of the other Party, in writing, any
relevant Third Party Patent Rights.  The Parties agree to meet, within thirty
(30) days after such written notification, along with their patent counsel under
the appropriate confidentiality obligations, including if necessary the
execution of a joint defense agreement to discuss in good faith the basis of the
determination that such a license is required.  During such meeting the Parties
agree to discuss such facts, findings, conclusions, opinions and other
information as the Parties deem relevant.  If at the end of such discussions
Cephalon and Pharmacopeia are unable to reach agreement, then the matter shall
be referred to the Executive Officers, who shall promptly meet and endeavor to
reach consensus in a timely manner. **

(c)           In respect of any **.

5.8           Development and Commercialization Status.  During the period from
the end of the Collaboration Term to the First Commercial Sale of a
Collaboration Product, Cephalon or Pharmacopeia, as the case may be, shall keep
the other Party informed of its

12


--------------------------------------------------------------------------------




development activities with respect to such Collaboration Product, including
without limitation, the achievement of the milestones set forth in Section 7.1
and the commercialization of such Collaboration Product, by ** providing the
other Party with a written report stating the status of development of each such
Collaboration Product.

5.9           No Implied Licenses.  Only the licenses granted pursuant to the
express terms of this Agreement shall be of any legal force or effect.  No other
license rights shall be created by implication, estoppel or otherwise.

5.10         Pharmacopeia Option to Negotiate Co-Development.  Each time
Cephalon elects to begin pre-clinical development studies on a Development
Compound, Pharmacopeia will have the option to ** pursuant to the terms of this
Agreement.

ARTICLE 6
FUNDING


6.1           PROGRAM ACCESS FEE.  IN PARTIAL CONSIDERATION FOR THE LICENSES
GRANTED IN SECTION 5, AND ACCESS TO PHARMACOPEIA IP DURING THE COLLABORATION
TERM, CEPHALON AGREES TO PAY PHARMACOPEIA THE NONREFUNDABLE AMOUNT OF FIFTEEN
MILLION U.S. DOLLARS (US$15,000,000), DUE WITHIN THIRTY (30) DAYS AFTER THE
EFFECTIVE DATE.  OTHER THAN THE MILESTONE AND ROYALTY PAYMENTS SET FORTH IN
ARTICLES 7 AND 8, NO FURTHER PAYMENTS SHALL BE DUE TO PHARMACOPEIA FROM
CEPHALON, UNLESS THE PARTIES MUTUALLY AGREE TO CHANGE THE COLLABORATION OR TO
EXTEND THE COLLABORATION TERM PURSUANT TO SECTION 15.2.

6.2           No Withholding.  The amount paid to Pharmacopeia pursuant to
Section 6.1 shall be made without withholding for taxes or other charges.

ARTICLE 7
MILESTONE PAYMENTS

7.1           Milestone Payments.


7.1.1        MILESTONE PAYMENTS BY CEPHALON.

Cephalon shall pay to Pharmacopeia the following nonrefundable amounts within
thirty (30) days following the first achievement by Cephalon, its Affiliates,
Sublicensees or other designees, as the case may be, of each of the following
milestones with respect to any Collaboration Compound (and each corresponding
Collaboration Product) for which Cephalon is responsible for development and
commercialization pursuant to the terms of this Agreement:

 

13


--------------------------------------------------------------------------------


Milestone

Amount (US$)

**

**

**

**

**

**

**

**

**

**

**

**

 

7.1.2     Milestone Payments by Pharmacopeia.

Pharmacopeia shall pay to Cephalon the following nonrefundable amounts within
thirty (30) days following the first achievement by Pharmacopeia, its
Affiliates, Sublicensees or other designees, as the case may be, of each of the
following milestones with respect to any Collaboration Compound (and each
corresponding Collaboration Product) for which Pharmacopeia is responsible for
development and commercialization pursuant to the terms of this Agreement:

Milestone

Amount (US$)

**

**

**

**

**

**

**

**

**

**

**

**

 

7.1.3     It is understood and agreed that **.

7.1.4     No Withholding.  All amounts paid pursuant to this Section 7.1 shall
be made without withholding for taxes or other charges.

14


--------------------------------------------------------------------------------




7.2           **.  For each Collaboration Compound and corresponding
Collaboration Product for which a Party is responsible for development and
commercialization pursuant to the terms of this Agreement, such **.

7.3           Reversion of Rights.  Following the end of the Collaboration Term,
in the event that a Party:

(i)         fails to exercise diligence as required pursuant to Section 7.2. and
does not remedy such failure in accordance with the provisions of Section 7.4
below, or

(ii)        discontinues development of all Collaboration Products and
Collaboration Compounds active with respect to a particular Collaboration
Target,

then the other Party shall have the right to terminate all licenses granted to
such Party pursuant to Section 5.2.1 or Section 5.3.1 as the case may be,
pertaining to such Collaboration Products and to all Collaboration Compounds
from which such Collaboration Products were developed.

7.4           If at any time during the course of the development of a
Collaboration Product there has been **, then:

(a)        the **; or

(b)        if the **.

7.5           Invoices. Unless otherwise specified in writing, all payments
required according to this Article 7 shall be made by transfer to the bank
account nominated by the receiving Party upon timely receipt of an invoice.

If invoice to Cephalon:                                               Cephalon,
Inc.
41 Moores Road
Frazer, PA 19355

Attention: Accounts Payable
Telephone: **
Telecopy:   **

If invoice to Pharmacopeia:                        Pharm acopeia Drug Discovery,
Inc.
3000 Eastpark Blvd.
Cranbury, NJ  08512

Attention: Chief Financial Officer
Telephone: **
Telecopy:   **



15


--------------------------------------------------------------------------------




ARTICLE 8
ROYALTY PAYMENTS

 

8.1           Royalty Term.

8.1.1     Royalty Term for Cephalon.  Cephalon shall pay Pharmacopeia **.

8.1.2     Royalty Term for Pharmacopeia.  Pharmacopeia shall pay Cephalon **.

8.1.3     Paid-Up License. If the licenses granted to either Party pursuant to
Section 5.2.1 or Section 5.3.1, as the case may be, are still in force with
respect to a particular Collaboration Compound at the end of the period for
which royalties on the corresponding Collaboration Product are due pursuant to
this Agreement, such license shall be converted to a ** license, with the right
to sublicense, under any Collaboration IP, Pharmacopeia IP or Cephalon IP, as
the case may be, necessary to make, have made, use, sell, offer to sell, and 
import the applicable Collaboration Product on a country-by-country and
Collaboration Product-by-Collaboration Product basis.

8.2           Royalty Rate.

8.2.1     Royalties on Cephalon Collaboration Products.  Cephalon shall pay to
Pharmacopeia royalties on **, according to the following schedule:

(a)       **.

(b)       **.

(c)       **.

(d)       **.

8.2.2     Royalties on Pharmacopeia Collaboration Products.  Pharmacopeia shall
pay to Cephalon royalties on **:

(a)       **.

(b)       **.

(c)       **.

(d)       **.

16


--------------------------------------------------------------------------------




8.3           Payment of Royalties.

8.3.1     Royalty Report.  After the First Commercial Sale of a Collaboration
Product for which royalties are due and payable by either Party, its Affiliates
or Sublicensees hereunder, the paying Party shall provide the other Party with a
good-faith estimate of sales within two (2) weeks of the end of each calendar
quarter. In addition, the paying Party shall provide the other Party with a
royalty report on a quarterly calendar basis within ninety (90) days after the
end of the calendar quarter to which such royalty report applies. Each such
report shall state, separately for the paying Party, and each Affiliate and
Sublicensee, the number, description, and aggregate Net Sales, on a
country-by-country basis, and product-by-product basis during the calendar
quarter during which a royalty is payable. Contemporaneously with the submission
of the royalty reports, the paying Party shall pay to the other Party all
royalties due.

8.3.2     Records Retention.  Each Party shall keep, and require its Affiliates
and Sublicensees to keep, for a period of not less than seven (7) years,
complete and accurate records of all Net Sales. Each Party shall have the right,
**.  Such person appointed shall act on the following basis:

(i)          such person shall act as an expert and not as an arbitrator;

(ii)         such person’s terms of reference shall be to determine the matters
in dispute within twenty (20) days of his appointment;

(iii)        the Parties shall each provide such person with all information
relating to the items in dispute which such person reasonably requires and such
person shall be entitled (to the extent he considers appropriate) to base his
determination on such information;

(iv)        the decision of such person is, in the absence of fraud or manifest
error, final and binding on the Parties; and


(V)         SUCH PERSON’S COSTS SHALL BE PAID BY THE PARTIES AS SUCH PERSON MAY
DETERMINE.


WHERE THE PAYING PARTY AGREES THAT IT HAS OR IS FOUND TO HAVE UNDERPAID
ROYALTIES, THE PAYING PARTY SHALL PROMPTLY PAY SUCH ROYALTIES TOGETHER WITH
INTEREST AT THE PRIME RATE AS STATED IN THE WALL STREET JOURNAL EUROPE UNDER
“MONEY RATES” PLUS TWO PERCENT (2%) (“PRIME PLUS 2”) APPLIED TO THE AMOUNT
UNPAID FROM THE DATE DUE TO THE DATE PAID.  IF THE PAYING PARTY HAS OVERPAID
ROYALTIES, THE PAYING PARTY MAY CREDIT SUCH OVERPAYMENTS AGAINST FUTURE
ROYALTIES OWED TO THE OTHER PARTY. THE INTEREST AVAILABLE TO EACH PARTY PURSUANT
TO THIS SECTION SHALL IN NO WAY LIMIT ANY OTHER REMEDIES AVAILABLE TO EACH
PARTY.

8.3.3     Tax on Royalties.  Any tax paid or required to be withheld by a Party
for the benefit of the other Party on account of royalties payable under this
Agreement shall be deducted from the amount of royalties otherwise due. Each
Party shall secure and send to the other Party proof of any such taxes withheld
and paid for its benefit of and shall, at the request of the other Party,
provide reasonable assistance to other Party in recovering said taxes.

8.3.4     Form of Payment.  All payments required according to this Article 8
shall be made in U.S. dollars, for  the payee’s  account, by wire transfer to a
bank in the

17


--------------------------------------------------------------------------------




United States designated in writing by the payee; provided, however, that where
payments in respect of Net Sales are based on Net Sales in non-U.S. currencies,
the amount of Net Sales and any deductions used to calculate Net Sales, if any,
shall be converted by the payor, based on the average of the “bid” and “asked”
exchange rate provided by the Wall Street Journal Europe, for the last business
day of each calendar quarter, into U.S. dollars.  Any payments that are not paid
on the date such payments are due under this Agreement shall bear interest to
the extent permitted by applicable law at the prime rate as reported by the
Chase Manhattan Bank, New York, New York, on the date such payment is due, plus
an additional two percent (2%) calculated on the number of days such payment is
delinquent. The interest available to each Party pursuant to this Section shall
in no way limit any other remedies available.

ARTICLE 9
REPORTS, BOOKS AND TAX MATTERS

9.1           Examination of Books.  Each of the Parties shall keep and maintain
complete and accurate books in respect of its activities during the Term, and
with respect to books and records for which payment may be required, in
accordance with applicable accounting principles consistently applied and in
accordance with local law.  Each Party shall provide the other the right to
inspect such financial records, and shall provide copies of all requested
records, to the extent reasonably related to the performance of the other
Party’s obligations under this Agreement.  The Parties shall retain such records
for so long as the Parties shall mutually determine.

9.2           Tax Matters.  Each Party agrees that the other Party is entitled
to all tax benefits, including in particular, tax credits and/or tax deductions
attributable to amounts the other Party has paid hereunder.  Each Party shall
file its federal, state, and local tax returns on a basis consistent with this
Agreement, and shall not take any action inconsistent with the other Party’s
entitlement to such tax benefits. In the event that a Party, in its judgment,
determines that it must obtain information and verification regarding the use or
application of such expenditures in order to prepare its tax returns or to
respond to an inquiry during a tax audit or any other inquiry relating to such
treatment of its tax return, or to defend its tax position in any proceeding
including litigation, the Parties shall reasonably cooperate with each other and
provide such information as the other Party may reasonably require at the
request and expense of the requesting Party.

ARTICLE 10
PATENTS

10.1         Disclosure by Employees, Agents or Independent Contractors. 
Cephalon and Pharmacopeia agree that as to any employees, agents, or independent
contractors of Cephalon and Pharmacopeia presently in their employ or who are
hired or retained by Cephalon or Pharmacopeia to perform, manage performance of,
or participate in the research done pursuant to this Agreement, Cephalon and
Pharmacopeia will ensure that such employees, agents, or inde­pendent
contractors will promptly disclose and assign or

18


--------------------------------------------------------------------------------




exclusively license to the Party engaging them any and all rights to inventions,
developments, or improvements, (whether patentable or not) conceived and/or
reduced to practice during the course of their duties.  Each Party will notify
the other Party promptly of any sole or joint inventions within the
Collaboration IP.

10.2         Patent Prosecution and Related Activities.

10.2.1   Pharmacopeia IP.  Pharmacopeia shall be responsible, at its sole
discretion and expense, for preparing, filing, prosecuting and maintaining in
such countries it deems appropriate, by itself or with Third Parties, Patents
within the Pharmacopeia IP and conducting any interferences, re-examinations,
reissues and oppositions relating to such Patents.

10.2.2   Cephalon IP.  Cephalon shall be responsible, at its sole discretion and
expense, for preparing, filing, prosecuting and maintaining in such countries it
deems appropriate, by itself or with Third Parties, Patents within the Cephalon
IP and conducting any interferences, re-examinations, reissues and oppositions
relating to such Patents.

10.2.3   Collaboration IP.

(a)       Prosecution by Cephalon.  Cephalon shall have the right to prepare,
file, prosecute and maintain in such countries as it deems appropriate in its
discretion and at its sole expense, and upon appropriate consultation with
Pharmacopeia and/or the Patent Committee pursuant to Section 10.2.3(c), Patents
within the Collaboration IP  directed to all compounds to which Cephalon has a
license in force pursuant to Section 5.2, and for conducting any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents relating to such Patents within the Collaboration IP,
and Pharmacopeia shall give reasonable cooperation in connection therewith, at
Cephalon’s request.

(b)       Prosecution by Pharmacopeia.  Pharmacopeia shall have the right to
prepare, file, prosecute and maintain in such countries as it deems appropriate
in its discretion and at its sole expense, and upon appropriate consultation
with Cephalon and/or the Patent Committee pursuant to Section 10.2.3(c), Patents
within the Collaboration IP directed to all inventions other than compounds to
which Cephalon has a license in force pursuant to Section 5.2, and for
conducting any interferences, re-examinations, reissues, oppositions or requests
for patent term extension or governmental equivalents relating to such Patents
within the Collaboration IP, and Cephalon shall give reasonable cooperation in
connection therewith, at Pharmacopeia’s request.

(c)       Cooperation; Request to Responsible Party.  Each of Cephalon and
Pharmacopeia shall keep the other fully informed as to the status of patent
matters described in this Section 10.2.3 relating to Collaboration Compounds,
including, without limitation, by providing the Patent Committee the opportunity
to fully review and comment on any invention disclosures, as well as any
documents which will be filed in any patent office as far in advance of filing
dates as feasible, and providing the other

19


--------------------------------------------------------------------------------




copies of any substantive documents that such Party receives from such patent
offices promptly after receipt, including notice of all interferences, reissues,
re-examinations, oppositions or requests for patent term extensions.  With
respect to each Patent governed by this Section 10.2.3, the Patent Committee
shall decide whether such Patent falls within Section 10.2.3(a) or 10.2.3(b). 
In the event of any overlap or conflict between subject matter that is claimed
(or could be claimed) in a Patent for which Cephalon is responsible pursuant to
Section 10.2.3(a) and subject matter that is claimed (or could be claimed) in a
Patent for which Pharmacopeia is responsible pursuant to Section 10.2.3(b), the
Patent Committee shall determine which Patent should claim such subject matter
pursuant to the terms of this Agreement.  Where practicable and where
appropriate under the terms of this Agreement, the Patent Committee shall
endeavor to adjust the scope of the claims of either such Patent or both such
Patents, or to propose the filing of appropriate divisional applications, in
order to avoid or minimize such overlap or conflict.  Cephalon and Pharmacopeia
shall each reasonably cooperate with and assist the other at its own expense in
connection with such activities, at the other Party’s request.  Reasonable
cooperation shall include, without limitation, providing the requesting Party
with necessary or useful data and information relating to the Collaboration IP
and reasonable access to the inventors of said inventions, as well as causing
the execution of required patent assignments and/or other documents.  Either
Party may request the other Party, at the other Party’s discretion, to file a
patent application claiming any invention within the Collaboration IP for which
the other Party has responsibility as set forth in Sections 10.2.3(a) or
10.2.3(b).  It is understood and agreed that a Party shall not have any
liability to the other Party with respect to such Party’s preparation or
prosecution of any Patent pursuant to this Section 10.2.3, as long as (i) such
Party has complied with this Section 10.2.3(c) with respect to such Patent and
(ii) such Party has not been negligent in conducting any such activities with
respect to such Patent.

(d)       Procedure on Uncertainty to Prosecute.  In cases where the prosecution
of Collaboration IP is not clearly addressed by the provisions of Sections
10.2.3(a) and 10.2.3(b), the Patent Committee shall promptly hold discussions to
determine how best to proceed and how costs should be apportioned between the
Parties and shall make a recommendation to the JRC, which shall make a decision
on the matter.

10.2.4   Inventorship.   Inventorship of all Patents shall be determined based
upon U.S. Patent Laws.

10.2.5   Election Not to Prosecute.  Upon ninety (90) days written notice to the
other Party, the responsible Party, on a country-by-country basis, may elect to
discontinue the prosecution of any patent applications filed pursuant to
Sections 10.2.3(a) or (b) and/or not to file or conduct any further activities
with respect to the Patents described in such Sections.  In the event the
responsible Party declines or elects not to file or, having filed, elects not to
further prosecute or maintain any Patents filed pursuant to this Agreement which
relate to the Collaboration IP, or to conduct any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents with respect thereto, the other Party shall have the
right, at its discretion, and at its sole expense, to prepare, file, prosecute
and maintain such Patents in such countries

20


--------------------------------------------------------------------------------




as it deems appropriate, and conduct any interferences, re-examinations,
reissues, oppositions or requests for patent term extension or governmental
equivalents with respect thereto at its sole expense.  The responsible Party
agrees to cooperate in any manner reasonably requested in connection with any
such actions by the other Party, at the expense of the other Party, and shall
assign, provided the Patents are freely assignable and not subject to a terminal
disclaimer or other encumbrance, all right, title and interest in and to such
Patents to the Party continuing such activities.  If the responsible Party does
not receive written notice within the ninety (90) days written notice to the
other Party of the responsible Party’s election not to prosecute that the other
Party exercises its right to prepare, file, prosecute and maintain such Patents
in such countries as it deems appropriate, then the responsible Party shall be
free to abandon such Patents at its sole discretion without any legal recourse
by the other Party.

10.3         Permitted Disclosures.  Following a written notice from the other
Party hereto, the Parties shall in good faith grant each other permission in
writing, not to be unreasonably withheld, to disclose in the specification of a
patent application filed by the other Party pursuant to this Agreement, any
Pharmacopeia IP, Cephalon IP, or Collaboration IP necessary to support and
enable claims in such patent applications.

10.4         Third Party Infringement.

10.4.1   Collaboration IP.  Cephalon and Pharmacopeia shall have the right to
initiate legal action to enforce the Patents within the Collaboration IP against
infringement or misappropriation by Third Parties or to defend any declaratory
judgment action relating thereto.  A Party shall have the initial right, but not
the obligation, to initiate and conduct legal proceedings to enforce against any
infringement of, or defend any declaratory judgment action involving, a Patent
within the Collaboration IP for which such Party is responsible for prosecution
and maintenance pursuant to Section 10.2.3(a) or (b) as the case may be, at its
sole expense. Cephalon or Pharmacopeia (as the case may be) shall notify the
other Party of its decision to bring proceedings or not within sixty (60) days
of the date that the infringement has come to its knowledge.  If the actual or
threatened infringement relates to the manufacture, use or sale of a product or
material which is a competing product to a Collaboration Product and the Party
conducting the proceedings (“the Pursuing Party”) is not the Commercializing
Party with regard to the applicable Collaboration Product, then the
Commercializing Party shall have the right at its option, to join with the
Pursuing Party in the suit and participate in all meetings, negotiations,
discussions and proceedings in respect of issues which relate to the
infringement of the Patent(s) by such competing product. Where the conduct of
the action relates to matters relevant only to issues of infringement by the
competing product and not the scope or validity of the Pursuing Party’s Patents,
the Pursuing Party shall follow the Commercializing Party’s reasonable
directions in the conduct of that part of the proceedings.  In respect of other
parts of the proceedings, the Pursuing Party agrees to take into account the
Commercializing Party’s reasonable views and comments.   Subject to Section
10.4.8, in the circumstances outlined in this Section 10.4.1 where the
Commercializing Party exercises its right to participate in the suit, the
Commercializing Party shall bear fifty percent (50%) of the costs of such
proceedings.

21


--------------------------------------------------------------------------------




10.4.2   Failure to Enforce Collaboration IP.  If, within sixty (60) days of the
date that the infringement or misappropriation of Collaboration IP comes to its
knowledge (or written notice of a declaratory judgment action alleging
invalidity or unenforceability of such Collaboration IP), the Party with the
initial right to bring proceedings (“Patent Owner”) under Section 10.4.1 above 
fails to take action to halt such alleged infringe­ment or misappropriation or
defend such a declaratory judgment action, the other Party may, at its expense,
take such legal action as it deems appropriate, in its own name (or to the
extent necessary the Patent Owner’s name), to halt such an alleged infringement
or misappropriation or defend such a declaratory judgment action.  The other
Party shall notify the Patent Owner of its decision to do so.  Where, in
accordance with the procedure set out in this Section, the other Party commences
the proceedings, the Patent Owner may, at its option, join with the other Party
in the suit and the Patent Owner shall have the right to participate in all
meetings, discussions and proceedings in respect of issues regarding the
validity and/or revocation of the relevant Patent(s).  In those circumstances,
the other Party (i.e., the Pursuing Party) agrees to take into account the
Patent Owner’s reasonable views and comments in the conduct of the proceedings
and, subject to Section 10.4.8, the Patent Owner shall bear fifty percent (50%)
of the costs of such proceedings.  The Patent Owner agrees to render such
reasonable assistance as the Pursuing Party may request.

10.4.3   Pharmacopeia IP or Cephalon IP.  In the event that either Party becomes
aware that any Patent within the Pharmacopeia IP or Cephalon IP is being
infringed or misappropriated by a Third Party, or is subject to a declaratory
judgment action arising from such infringement or misappropriation, such Party
shall promptly notify the other Party.  It is understood and agreed that
Pharmacopeia shall have the initial right, but not the obligation, to initiate
and conduct legal proceedings to enforce the Pharmacopeia IP against any
infringement or misappropriation or defend any declaratory judgment action
relating thereto, at its sole expense, and that Cephalon shall have the initial
right, but not the obligation, to initiate and conduct legal proceedings to
enforce the Cephalon IP against any infringement or misappropriation or defend
any declaratory judgment action relating thereto, at its sole expense.  Cephalon
or Pharmacopeia (as the case may be) shall notify the other Party of its
decision to bring proceedings or not within sixty (60) days of the date that the
infringement has come to its knowledge.  If the actual or threatened
infringement relates to the manufacture, use or sale of a product or material
which is a competing product to a Collaboration Product and the Pursuing Party
is not the Commercializing Party with regard to the applicable Collaboration
Product, then the Commercializing Party shall have the right at its option, to
join with the Pursuing Party in the suit and participate in all meetings,
negotiations, discussions and proceedings in respect of issues which relate to
the infringement of the Patent(s) by such competing product. Where the conduct
of the action relates to matters relevant only to issues of infringement by the
competing product and not the scope or validity of the Pursuing Party’s Patents,
the Pursuing Party shall follow the Commercializing Party’s reasonable
directions in the conduct of that part of the proceedings.  In respect of other
parts of the proceedings, the Pursuing Party agrees to take into account the
Commercializing Party’s reasonable views and comments.   Subject to Section
10.4.8, in the circumstances outlined in this Section 10.4.3 where the
Commercializing Party exercises its right to

22


--------------------------------------------------------------------------------




participate in the suit, the Commercializing Party shall bear fifty percent
(50%) of the costs of such proceedings.

10.4.4   Failure to Enforce Pharmacopeia or Cephalon Patent Rights.   If, within
sixty (60) days of the date that the infringement or misappropriation comes to
its knowledge (or written notice of a declaratory judgment action alleging
invalidity or unenforceability of such Pharmacopeia or Cephalon IP, as the case
may be), the Patent Owner fails to take action to halt such alleged
infringe­ment or misappropriation or defend such a declaratory judgment action
under Section 10.4.3 above, the other Party may, if it has been granted a
license under such Pharmacopeia or Cephalon IP (as the case may be), at its
expense, take such legal action as it deems appropriate, in its own name (or to
the extent necessary the Patent Owner’s name), to halt such an alleged
infringement or misappropriation or defend such a declaratory judgment action. 
The other Party shall notify the Patent Owner of its decision to do so.  Where,
in accordance with the procedure set out in this Section, the other Party
commences the proceedings, the Patent Owner may, at its option, join with the
other Party in the suit and the Patent Owner shall have the right to participate
in all meetings, discussions and proceedings in respect of issues regarding the
validity and/or revocation of the relevant Patent(s).  In those circumstances,
the other Party (i.e., the Pursuing Party) agrees to take into account the
Patent Owner’s reasonable views and comments in the conduct of the proceedings
and, subject to Section 10.4.8, the Patent Owner shall bear fifty percent (50%)
of the costs of such proceedings.  The Patent Owner agrees to render such
reasonable assistance as the Pursuing Party may request.

10.4.5   Limitation on Timing to Bring Suit.   The Parties acknowledge that
there may exist in certain countries in the Territory statutory limitations on
the period during which suit may be filed or other enforcement actions initiated
against a Third Party’s infringement of the Patents (for example, the forty-five
(45) day period for responding to a Third Party certification in the United
States under 21 USC Sections 355(b)(2)(A)(iv) and 355(j)(2)(a)(vii), or any
amendment or successor statute thereto, claiming that Patents covering a
Collaboration Compound or Collaboration Product are invalid or that infringement
will not arise from the manufacture, use or sale of a product equivalent to the
Licensed Compound or Product by such Third Party).  In such event:

(a)       Pharmacopeia and Cephalon each shall immediately give written notice
to the other of any potential infringement action against such Third Party
infringer of which they become aware; and

(b)       the relevant Party shall have the right but not the obligation to
bring suit, and the provisions of this Section 10.4 shall apply save that such
Party shall be required to obtain a discontinuance or elect to bring suit at
least fourteen (14) business days prior to the expiry of the relevant statutory
period.  If such Party elects to bring suit within such period, the provisions
of this Section 10.4 shall apply; or

23


--------------------------------------------------------------------------------




(c)       if the relevant Party elects not to, or has failed to, bring an
infringement action against such Third Party infringer in such country(ies)
within the time period provided in this Section 10.4.5, then the other Party 
shall have the right but not the obligation, to bring suit against such
infringer under this Section 10.4 prior to the expiration of the statutory
period.  In the event that such other Party elects to bring suit, the provisions
of this Section 10.4 shall apply.

10.4.6   No Settlement Without Consent.  Neither Party shall enter into any
settlement of any claim, suit or proceeding under this Section 10.4 which admits
or concedes that any Collaboration Patent or any Patent licensed from the other
Party is invalid or unenforceable without the prior written consent of such
other Party.

10.4.7   Cooperation.  Each Party shall keep the other reasonably informed of
the progress of any claim, suit or proceeding subject to this Section 10.4 and
cooperate reasonably in connection with such activities at the request and
expense of the Party involved in such claim, suit or proceeding.

10.4.8   Division of Recoveries.  Any recovery received in connection with a
suit brought by a Party pursuant to Section 10.4.1, 10.4.2, 10.4.3 or 10.4.4
shall be retained by the Party initiating such suit, provided the
Commercializing Party was not a Party to the suit.  If the Commercializing Party
was a Party to the suit, then any recovery received in connection with a suit
brought pursuant to Section 10.4.1, 10.4.2, 10.4.3 or 10.4.4 shall be used first
to reimburse each Party pro rata for expenses (including attorneys’,
professional and expert fees) incurred in such suit, and any balance shall be
retained by the Commercializing Party subject to a payment to the other Party of
such other Party’s lost royalties.

10.5         Infringement Claims by Third Parties.  If the manufacture, sale or
use of any Collaboration Product pursuant to this Agreement results in any
claim, suit or proceeding alleging patent infringement against a Commercializing
Party (or its Sublicensees), such Commercializing Party shall promptly notify
the other Party in writing setting forth the facts of such claim in reasonable
detail. The Commercializing Party shall have the exclusive right to defend and
control the defense of any such claim, suit or proceeding, at its own expense,
using counsel of its own choice; provided, however, it shall not enter into any
agreement or settlement which admits or concedes that any Collaboration Patent
or any Patent licensed from the other Party is invalid, unenforceable or not
infringed, without the prior written consent of the other Party. The
Commercializing Party shall keep the other Party reasonably informed of all
material developments in connection with any such claim, suit or proceeding, and
the other Party shall have the right (but not the obligation) to be separately
represented, at its expense, by counsel of its own choice and to advise the
Commercializing Party on the defense of such claim, suit or proceeding.

10.6         Patent Term Restoration.  The Parties hereto shall give reasonable
cooperation to each other in obtaining patent term restoration or supplemental
protection

24


--------------------------------------------------------------------------------




certificates or their equivalents in any country in the Territory where
applicable to the Collaboration IP.

ARTICLE 11
CONFIDENTIALITY

11.1         Confidentiality.

11.1.1.  Term of Confidentiality.  Except as otherwise provided in this Section
11.1, the Party receiving Confidential Information (the “Receiving Party”) shall
keep all Confidential Information disclosed to it by the disclosing Party (the
“Disclosing Party”) confidential for the Collaboration Term and ten (10) years
thereafter.  Without the prior written consent of the Disclosing Party, the
Receiving Party shall not disclose any Confidential Information to any Third
Party, except to the officers, employees, agents, or representatives of the
Receiving Party or the Receiving Party’s Affiliates (collectively the
“Representatives”), who, in each case, have a need to know any such Confidential
Information for purposes of the implementation and performance by the Receiving
Party of its obligations pursuant to this Agreement, and will use the
Confidential Information provided by the Disclosing Party only for such limited
purposes.

11.1.2.  Warranty of Obligation.  Each Party warrants that each of its
Representatives to whom any Confidential Information is disclosed shall
previously have been informed of the confidential nature of the Confidential
Information and shall have agreed to be bound by terms and conditions equivalent
to those set forth in this Agreement.  The Receiving Party shall ensure that the
Confidential Information provided by the Disclosing Party shall not be used or
disclosed by such Representatives except as permitted by this Agreement.  The
Receiving Party shall stand responsible for any breach by its Representatives of
the confidentiality provisions set forth in this Agreement.

11.1.3.  Ownership of Confidential Information. Except as provided herein with
respect to the ownership of Collaboration IP, all Confidential Information
disclosed by the Disclosing Party shall remain the property of the Disclosing
Party.  Upon the written request of the Disclosing Party (i) all tangible
Confidential Information provided by the Disclosing Party (including, but not
limited to all copies thereof and all unused samples of materials provided by
the Disclosing Party) except for Confidential Information consisting of
analyses, studies and other documents prepared by or for the benefit of the
Receiving Party, shall be promptly returned to the Disclosing Party, and (ii)
all portions of such analyses, studies and other documents prepared by or for
the benefit of the Receiving Party (including all copies thereof) which are
within the definition of Confidential Information shall be destroyed, and the
Receiving Party shall certify such destruction in writing to the Disclosing
Party.

11.1.4.  Permitted Disclosures.  The obligations of confidentiality and non-use
set forth in this Agreement shall not apply to any portion of the Confidential
Information which:

25


--------------------------------------------------------------------------------




(a)       is or becomes public or available to the general public otherwise than
through the wrongful act or default of the Receiving Party or its
representatives; or

(b)       is obtained by the Receiving Party from a Third Party who is lawfully
in possession of such Confidential Information and is not subject to an
obligation of confidentiality or non-use owed to the Disclosing Party; or

(c)       is previously known to the Receiving Party prior to disclosure by the
Disclosing Party, as shown by written evidence, and is not obtained or derived
directly or indirectly from the Disclosing Party; or

(d)       is independently developed by the Receiving Party without the use of
or reliance on any Confidential Information provided by the Disclosing Party
hereunder, as shown by contemporaneous written evidence.

11.1.5.  Legal Disclosure. The Receiving Party may disclose the Confidential
Information of the Disclosing Party to the extent reasonably necessary in
prosecuting or defending litigation, complying with applicable laws,
governmental regulations or court order, or otherwise submitting required
information to tax or other governmental authorities.  If the Receiving Party
intends to so disclose any such Confidential Information, the Receiving Party
shall provide the Disclosing Party prompt prior notice of such fact so that the
Disclosing Party may seek to obtain a protective order or other appropriate
remedy concerning any disclosure of such Confidential Information.  The
Receiving Party will reasonably cooperate with the Disclosing Party in
connection with the Disclosing Party’s efforts to obtain any such order or other
remedy.  If any such order or other remedy does not fully preclude the
disclosure of such Confidential Information, the Receiving Party will make such
disclosure only to the extent that such disclosure is legally required and will
use its reasonable efforts to have confidential treatment accorded to the
disclosed Confidential Information.

11.1.6.  No Warranty As To Reliability.  Each of the Parties acknowledges that
neither Party makes any representation or warranty as to the reliability,
accuracy or completeness of any of the Confidential Information disclosed
hereunder, except for any specific representation or warranty made in other
sections of this Agreement.  The Receiving Party agrees that neither the
Disclosing Party nor any of the Disclosing Party’s Representatives shall have
any liability to the Receiving Party arising from the disclosure of Confidential
Information by the Disclosing Party except as otherwise provided herein.

11.1.7.  No Implied License.  Except as otherwise expressly set forth in this
Agreement, nothing herein shall be construed as giving the Receiving Party any
right, title and interest in and to the Confidential Information of the
Disclosing Party.

11.1.8.  Public Domain.  For the purpose of this Agreement, specific information
disclosed as part of the Confidential Information shall not be deemed to be in
the public domain or in the prior possession of the Receiving Party merely
because it is

26


--------------------------------------------------------------------------------




embraced by more general information in the public domain or by more general
information in the prior possession of the Receiving Party.

11.2         Publications.  A Party desiring to submit a publication or
presentation related to the Collaboration shall not do so without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld.  Each Party shall submit for the other Party’s review any proposed
publication or presentation containing any information generated by either Party
(or by both Parties) hereunder during the Collaboration Term, or containing any
Confidential Information of the other Party, at least forty-five (45) days in
advance of such proposed publication or presentation.  The reviewing Party shall
promptly review such proposed publication and respond in any event within
forty-five (45) days after receipt, and shall make any objections that it may
have to the publication of any such information, or of any Confidential
Information of the reviewing Party contained therein. Should the reviewing Party
make an objection to the publication of any such information or Confidential
Information, then the Parties shall discuss the advantages and disadvantages of
publishing such information and/or Confidential Information provided always that
a Party shall not be compelled to agree to the disclosure of its Confidential
Information and if following such discussions the Party still objects to the
inclusion of such Confidential Information it shall be removed. Notwithstanding
the preceding sentences, either Party may submit for the other Party’s approval
a summary of Collaboration data or information to be used in confidential and/or
non-confidential corporate presentations and, once the other Party’s written
approval has been received, the same summary of the Collaboration data may be
used again in subsequent presentations of an equivalent nature without further
approval by the other Party.  If the Parties are unable to agree on whether
particular subject matter may be published or presented, then the MSC shall
attempt to resolve the matter, but if it is unable to do so, such matter shall
not be subject to the dispute resolution provisions of Sections 3.4 and 16.19.
Notwithstanding the foregoing, upon the reviewing Party’s request, the other
Party shall not submit any such publication or presentation until the reviewing
Party is given a reasonable period of time (not less than sixty (60) days) to
secure patent protection for any material in such publication or presentation
that it believes to be patentable.

ARTICLE 12
REPRESENTATIONS AND WARRANTIES OF PHARMACOPEIA

12.1         Pharmacopeia represents and warrants to Cephalon as follows:

12.1.1   Organization.  It is a corporation validly existing and in good
standing under the laws of the State of Delaware.

12.1.2   Authority.  It has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby. 
All corporate acts and other proceedings required to authorize such execution,
delivery, and consummation have been duly and properly taken and obtained.

27


--------------------------------------------------------------------------------



12.1.3      ENFORCEABILITY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY PHARMACOPEIA AND CONSTITUTES LEGAL, VALID, AND BINDING OBLIGATIONS OF
PHARMACOPEIA ENFORCEABLE AGAINST PHARMACOPEIA IN ACCORDANCE WITH ITS TERMS.


12.1.4      APPROVALS AND CONSENTS.  NO APPROVAL, AUTHORIZATION, CONSENT, OR
OTHER ORDER OR ACTION OF OR FILING WITH ANY COURT, ADMINISTRATIVE AGENCY OR
OTHER GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE EXECUTION AND DELIVERY BY
PHARMACOPEIA OF THIS AGREEMENT OR THE CONSUMMATION BY PHARMACOPEIA OF THE
TRANSACTION CONTEMPLATED HEREBY (OTHER THAN CONTEMPLATED COLLABORATION PRODUCT
REGULATORY APPROVALS).


12.1.5      NO CONFLICTS.  NONE OF THE EXECUTION, DELIVERY, OR PERFORMANCE OF
THIS AGREEMENT BY PHARMACOPEIA (I) CONFLICTS WITH OR RESULTS IN A BREACH UNDER
THE CHARTER DOCUMENTS OR ANY MATERIAL CONTRACTUAL UNDERTAKING OF PHARMACOPEIA,
OR ITS AFFILIATES OR (II) CONFLICTS WITH OR RESULTS IN A VIOLATION OF ANY OF THE
LAWS OF THE JURISDICTION OF INCORPORATION OF PHARMACOPEIA.  PHARMACOPEIA HAS
NOT, TO THE BEST OF ITS KNOWLEDGE ENTERED INTO, NOR WILL PHARMACOPEIA, AFTER THE
EFFECTIVE DATE, KNOWINGLY ENTER INTO ANY WRITTEN OR ORAL AGREEMENT THAT IS OR
WOULD BE INCONSISTENT WITH ITS OBLIGATIONS UNDER THIS AGREEMENT OR DEPRIVES OR
WOULD DEPRIVE CEPHALON OF THE BENEFITS OF THIS AGREEMENT.


12.1.6      TITLE.  AS OF THE EFFECTIVE DATE, IT HAS GOOD TITLE TO OR VALID
LEASES OR LICENSES FOR ALL ITS PROPERTIES, RIGHTS, AND ASSETS NECESSARY FOR THE
FULFILLMENT OF ITS OBLIGATIONS AND RESPONSIBILITIES UNDER THIS AGREEMENT.


12.1.7      DISCLAIMER.  EXCEPT AS PROVIDED HEREIN, PHARMACOPEIA SPECIFICALLY
DISCLAIMS ANY GUARANTEE THAT THE COLLABORATION WILL BE SUCCESSFUL, IN WHOLE OR
IN PART.  THE FAILURE OF PHARMACOPEIA TO SUCCESSFULLY IDENTIFY DEVELOPMENT
COMPOUNDS WILL NOT, OF ITSELF, CONSTITUTE A BREACH OF ANY REPRESENTATION OR
WARRANTY OR OTHER OBLIGATION UNDER THIS AGREEMENT.  PHARMACOPEIA DOES NOT MAKE
ANY REPRESENTATION OR WARRANTY OR GUARANTY THAT THE COLLABORATION WILL BE
SUFFICIENT FOR THE SUCCESSFUL COMPLETION OF THE RESEARCH CONTEMPLATED THEREBY. 
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, PHARMACOPEIA MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE COLLABORATION IP, COLLABORATION
COMPOUNDS OR PHARMACOPEIA COMPOUNDS INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PHARMACOPEIA IP
OR COLLABORATION IP, PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

12.1.8      Sufficient Rights. As of the Effective Date, it owns or Controls its
Patents necessary to conduct the Collaboration and to grant the rights and
licenses to Cephalon, and to fulfill its duties and obligations pursuant to this
Agreement.  To the knowledge of Pharmacopeia, as of the Effective Date, the
practice of the Pharmacopeia IP does not violate the valid patent rights of any
Third Party.

12.1.9      No Prior Grant or Patents.  As of the Effective Date, Pharmacopeia
has not (i) knowingly granted any licenses to Third Parties, or (ii)

 

28


--------------------------------------------------------------------------------




 

knowingly filed any patent application, in either case inconsistent with the
licenses granted or to be granted to Cephalon hereunder.

ARTICLE 13
REPRESENTATIONS AND WARRANTIES OF CEPHALON

13.1         Cephalon represents and warrants to Pharmacopeia as follows:

13.1.1      Organization.  It is a corporation validly existing and in good
standing under the laws of Delaware.


13.1.2      AUTHORITY.  IT HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY. 
ALL CORPORATE ACTS AND OTHER PROCEEDINGS REQUIRED TO AUTHORIZE SUCH EXECUTION,
DELIVERY, AND CONSUMMATION HAVE BEEN DULY AND PROPERLY TAKEN AND OBTAINED.


13.1.3      ENFORCEABILITY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY CEPHALON AND CONSTITUTES THE LEGAL, VALID, AND BINDING OBLIGATIONS OF
CEPHALON ENFORCEABLE AGAINST CEPHALON IN ACCORDANCE WITH ITS TERMS.


13.1.4      APPROVALS AND CONSENTS.  NO APPROVAL, AUTHORIZATION, CONSENT, OR
OTHER ORDER OR ACTION OF OR FILING WITH ANY COURT, ADMINISTRATIVE AGENCY OR
OTHER GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE EXECUTION AND DELIVERY BY
CEPHALON OF THIS AGREEMENT OR THE CONSUMMATION BY CEPHALON OF THE TRANSACTION
CONTEMPLATED HEREBY (OTHER THAN CONTEMPLATED COLLABORATION PRODUCT REGULATORY
APPROVALS).


13.1.5      NO CONFLICTS.  NONE OF THE EXECUTION, DELIVERY, OR PERFORMANCE OF
THIS AGREEMENT BY CEPHALON (I) CONFLICTS WITH OR RESULTS IN A BREACH UNDER THE
CHARTER DOCUMENTS OR ANY MATERIAL CONTRACTUAL UNDERTAKING OF CEPHALON, OR ITS
AFFILIATES OR (II) CONFLICTS WITH OR RESULTS IN A VIOLATION OF ANY OF THE LAWS
OF THE JURISDICTION OF INCORPORATION OF CEPHALON.  CEPHALON HAS NOT, TO THE BEST
OF ITS KNOWLEDGE ENTERED INTO, NOR WILL CEPHALON, AFTER THE EFFECTIVE DATE,
KNOWINGLY ENTER INTO ANY WRITTEN OR ORAL AGREEMENT THAT IS OR WOULD BE
INCONSISTENT WITH ITS OBLIGATIONS UNDER THIS AGREEMENT OR DEPRIVES OR WOULD
DEPRIVE PHARMACOPEIA OF THE BENEFITS OF THIS AGREEMENT.


13.1.6      TITLE.  AS OF THE EFFECTIVE DATE, IT HAS GOOD TITLE TO OR VALID
LEASES OR LICENSES FOR ALL ITS PROPERTIES, RIGHTS, AND ASSETS NECESSARY FOR THE
FULFILLMENT OF ITS OBLIGATIONS AND RESPONSIBILITIES UNDER THIS AGREEMENT.


13.1.7      DISCLAIMER.  EXCEPT AS PROVIDED HEREIN, CEPHALON SPECIFICALLY
DISCLAIMS ANY GUARANTEE THAT THE COLLABORATION WILL BE SUCCESSFUL, IN WHOLE OR
IN PART.  THE FAILURE OF CEPHALON TO SUCCESSFULLY IDENTIFY DEVELOPMENT COMPOUNDS
WILL NOT, OF ITSELF, CONSTITUTE A BREACH OF ANY REPRESENTATION OR WARRANTY OR
OTHER OBLIGATION UNDER THIS AGREEMENT.  CEPHALON DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY OR GUARANTY THAT THE COLLABORATION WILL BE SUFFICIENT
FOR THE SUCCESSFUL COMPLETION OF THE RESEARCH CONTEMPLATED THEREBY.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, CEPHALON MAKES NO REPRESENTATIONS AND
EXTENDS NO

29


--------------------------------------------------------------------------------




 


WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO
THE COLLABORATION IP, COLLABORATION COMPOUNDS OR CEPHALON COMPOUNDS INCLUDING,
BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OF CEPHALON IP OR COLLABORATION IP, PATENTED OR UNPATENTED, OR
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

13.1.8      Sufficient Rights. As of the Effective Date, it owns or Controls its
Patents necessary to conduct the Collaboration and to grant the rights and
licenses to Pharmacopeia, and to fulfill its duties and obligations pursuant to
this Agreement.  To the knowledge of Cephalon, as of the Effective Date, the
practice of the Cephalon IP does not violate the valid patent rights of any
Third Party.

13.1.9      No Prior Grant or Patents.  As of the Effective Date, Cephalon has
not (i) knowingly granted any licenses to Third Parties, or (ii) knowingly filed
any patent application, in either case inconsistent with the licenses granted or
to be granted to Pharmacopeia hereunder.

ARTICLE 14
SURVIVAL AND INDEMNIFICATION

14.1         Survival of Representations, Warranties, Covenants, and Agreement. 
The representations, warranties, covenants, and agreements contained in this
Agreement shall **.  Except as expressly provided herein, the Parties confirm
that they have not relied upon any other representations, warranties, covenants,
and agreements as an inducement to enter into this Agreement or the other
agreements and instruments to be executed and delivered by the Parties pursuant
to this Agreement.

14.2         Indemnification by Pharmacopeia.  Pharmacopeia hereby agrees to
indemnify and hold Cephalon, its Affiliates and their respective officers,
directors, stockholders, employees, agents, and representatives (collectively,
the “Cephalon Indemnitees”) harmless from and against any and all claims,
liabilities, losses, damages, costs and expenses in respect of claims against
the Cephalon Indemnitees by Third Parties other than the Cephalon Indemnitees,
including reasonable fees and disbursements of counsel and expenses of
reasonable investigation (collectively, “Cephalon Losses”), arising out of,
based upon or caused by: **.

14.3         Indemnification by Cephalon.  Cephalon hereby agrees to indemnify
and hold Pharmacopeia, its Affiliates, subcontractors and their respective
officers, directors, stockholders, employees, agents, and representatives
(collectively, the “Pharmacopeia, Indemnitees”) harmless from and against any
and all claims, liabilities, losses, damages, costs and expenses in respect of
claims against the Pharmacopeia Indemnitees by Third Parties other than the
Pharmacopeia Indemnitees, including reasonable fees and

30


--------------------------------------------------------------------------------




 

disbursements of counsel and expenses of reasonable investigation (collectively,
“Pharmacopeia Losses”), arising out of, based upon or caused by: **.

14.4         Notices.  Each indemnified Party agrees to give the indemnifying
Party prompt written notice of any action, claim, demand, discovery of fact,
proceeding or suit (collectively, “Claims”) for which such indemnified Party
intends to assert a right to indemnification under this Agreement; provided
however, that failure to give such notification shall not affect the indemnified
Party’s entitlement to indemnification hereunder except to the extent that the
indemnifying Party shall have been prejudiced as a result of such failure.  The
indemnifying Party shall have the **; provided however that if the indemnifying
Party **.  If the indemnifying Party fails to **, subject to the applicable
provisions of Sections 14.2 and 14.3 above.

ARTICLE 15
TERM, TERMINATION, AND EXPIRATION

15.1.        Term of Agreement.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall continue in full force and effect on a
country-by-country and Collaboration Product-by-Collaboration Product basis
until both Parties and their respective Sublicensees have no remaining royalty
obligations in a country, unless terminated earlier as provided in this Article
15.

15.2         Collaboration Term. The Collaboration shall commence on the
Effective Date and terminate on the last day of the Initial Term, unless
extended by mutual agreement of the Parties.  In the event that Cephalon desires
to extend the Collaboration Term, it shall so inform Pharmacopeia of such desire
not less than ** before the last day of the Initial Term or then-current
Collaboration Term, in which case the Parties shall negotiate additional
consideration to Pharmacopeia for any such proposed extension.  If not further
extended in the manner set forth in the preceding sentence, the Collaboration
shall terminate on the last day of such extension.

15.3         Termination.

15.3.1      **.  If either Party **:

(a) If the **.

(b)  If the **.

Any **.

15.3.2      Bankruptcy. Either Party may, subject to the provisions herein,
terminate the Collaboration and this Agreement if, at any time, the other Party
shall file in any court pursuant to any statute, a petition in bankruptcy or
insolvency or for

31


--------------------------------------------------------------------------------




 

reorganization in bankruptcy or for an arrangement or for the appointment of a
receiver or trustee of such Party or of its assets, or if such Party proposes a
written agreement of composition or extension of its debts, or if such Party
shall be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof, or if such Party shall propose or be a party to any
dissolution, or if such Party shall make an assignment for the benefit of
creditors.

15.3.3      **.  ** this Agreement **.  As of the ** pursuant to this Agreement.

15.3.4      Rights in Law or Equity.  Except as otherwise expressly provided
herein, termination by either Party pursuant to this Section 15.3 shall not
prejudice any other remedy that a Party might have in law or equity, except that
neither Party may claim compensation for lost opportunity or like consequential
damages arising out of the fact of such termination.

15.4         Effect of Breach or Termination.

15.4.1      Accrued Obligations.  Termination of this Agreement for any reason
shall not release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination.

15.4.2      Return of Materials.  Upon any termination of this Agreement,
Cephalon and Pharmacopeia shall promptly (i) return to the other Party all
Confidential Information received from the other Party (except one copy of which
may be retained for archival purposes) and (ii) destroy any analyses, studies or
other documents, prepared by or for the benefit of Cephalon or Pharmacopeia as
the case may be, relating to such other Party’s Confidential Information.

15.4.3      Effect of Termination of Collaboration.  In the event of any
termination of the Collaboration, Pharmacopeia shall have no further obligation
to conduct research activities pursuant to any Research Plan after the effective
date of such termination.

15.4.4      Licenses.

(A)           TERMINATION BY PHARMACOPEIA WITH RESPECT TO **.  **, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT APPLICABLE THERETO.  FURTHERMORE,
SUCH **.

(B)           TERMINATION BY CEPHALON WITH RESPECT TO A **.  **, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT APPLICABLE THERETO.  FURTHERMORE, SUCH
**.

(C)           TERMINATION BY PHARMACOPEIA OF THE **.     IN THE EVENT OF
TERMINATION BY PHARMACOPEIA OF THE ** PURSUANT TO:

32


--------------------------------------------------------------------------------




 

(I) **, OR

(II) **,

WHERE THE **.  FURTHERMORE, SUCH **.

(D)           TERMINATION BY CEPHALON OF THE **.  IN THE EVENT OF TERMINATION BY
CEPHALON OF THE ** PURSUANT TO:

(I) **, OR

(II) **,

WHERE THE **.  FURTHERMORE, SUCH **.

(E)           TERMINATION BY PHARMACOPEIA OF THE **.

(I)  IN THE EVENT OF TERMINATION BY PHARMACOPEIA OF THE ** PURSUANT TO:

(I) **,

(II) **,

WHERE THE **,

OR

(III) **,

**.

(II)  IN THE EVENT OF TERMINATION BY PHARMACOPEIA OF THE **.

(F)            TERMINATION BY CEPHALON OF THE **.

(I)  IN THE EVENT OF TERMINATION BY CEPHALON OF THE ** PURSUANT TO:

(I) **,

(II) **,

WHERE THE **,

OR

(III) **,

**.

33


--------------------------------------------------------------------------------




 

(II)  IN THE EVENT OF TERMINATION BY CEPHALON OF THE **.

(g)             Termination by Cephalon of the ** Pursuant to Section **.  In
the event of termination of the ** by Cephalon pursuant to Section **.

15.5         Survival.  The provisions of Articles 7, 8, 9, 10, 11, 12, 13, 14,
16 and Sections 4.1.4, 4.1.5, 15.4 and 15.5 shall survive the expiration or
termination of this Agreement.

ARTICLE 16
MISCELLANEOUS

16.1         Notices.  Any notice or other communication required or permitted
to be given by either Party under this Agreement shall be effective when
delivered, if delivered by hand or by electronic facsimile or five (5) days
after mailing if mailed by registered or certified mail, postage prepaid and
return receipt requested, and shall be addressed to each Party at the following
addresses or such other address an may be designated by notice pursuant to this
Section:

 

If to Pharmacopeia:

 

If to Cephalon:

 

 

 

Pharmacopeia Drug Discovery, Inc.

 

Cephalon, Inc.

3000 Eastpark Boulevard

 

41 Moores Road

Cranbury, NJ 08512

 

Frazer, PA 19355

Attn: Chief Executive Officer

 

Attn: Executive Vice President, Research & Development

Fax: **

 

Fax: **

 

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Pharmacopeia Drug Discovery, Inc.

 

Cephalon, Inc.

3000 Eastpark Boulevard

 

41 Moores Road

Cranbury, NJ 08512

 

Frazer, PA 19355

Attn: General Counsel

 

Attn: General Counsel

Fax: **

 

Fax: **

 

16.2         Amendments.  No amendment, modification or addition hereto shall be
effective or binding on either Party unless set forth in writing and executed by
duly authorized representatives of both Parties.

16.3         Waiver.  No waiver of any rights under this Agreement shall be
deemed effective unless contained in writing signed by the Party charged with
such waiver, and

34


--------------------------------------------------------------------------------




 

no waiver of any breach or failure to perform shall be deemed a waiver of any
future breach or failure to perform or any other right arising under this
Agreement.

16.4         Headings.  The section headings contained in this Agreement are
included for convenience only and form no part of the agreement between the
Parties.

16.5         Applicable Law.  This Agreement shall be governed by, subject to
and construed in accordance with the laws of the State of Delaware and the
Parties consent to the jurisdiction of the State and Federal Courts of Delaware.

16.6         Severability.  If any provision of this Agreement is held to be
invalid, void or unenforceable for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of the Parties to
the maximal extent possible.  In any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the fullest extent possible.

16.7         Assignment: Binding Effect.  Neither this Agreement, nor any
obligations or rights hereunder, shall be assignable by any Party hereto without
the prior written consent of the other Party; provided however, that either
Party may assign this Agreement without the consent of the other Party to its
Affiliates, if the assigning Party guarantees the full performance of its
Affiliates’ obligations hereunder, or in connection with the sale or transfer of
all or substantially all of its assets relating to this Agreement, whether by
merger, sale of stock, operation of law or otherwise.  Any purported assignment
in contravention of this Section shall, at the option of the non-assigning
Party, be null and void and of no effect.

16.8         No Implied licenses.  Only the licenses granted expressly herein
shall be of legal force and effect.  No license rights shall be created
hereunder by implication, estoppel or otherwise.

16.9         Further Assurances.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

16.10       Force Majeure.  No Party shall be liable for any failure or delay in
performance under this Agreement to the extent such failure or delay arises from
Force Majeure.  A Force Majeure is fire, explosion, earthquake, storm, flood,
strike, labor difficulties, war, insurrection, riot, act of God or the public
enemy, or any law, act, order, export or import control regulations,
proclamation, decree, regulation, ordinance, or instructions of local, state,
federal or foreign governmental or other public authorities, or judgment or
decree of a court of competent jurisdiction (but excluding a court injunction
against a Party’s performance) and not otherwise arising out of breach by such
Party of this Agreement.  In the event of the occurrence of such an event, the
Party so affected shall give prompt written notice to the other Party, stating
the period of time the occurrence is expected to continue and shall use best
efforts to end the failure or delay and ensure that the effects of such Force
Majeure are minimized.

35


--------------------------------------------------------------------------------




 

16.11       Negation of Agency.  Nothing herein contained shall be deemed to
create an agency, joint venture, amalgamation, partnership, or similar
relationship between Cephalon and Pharmacopeia.  The relationship between the
Parties established by this Agreement is that of independent contractors.

16.12       Publicity.  Promptly after the Effective Date, Pharmacopeia and
Cephalon shall issue a joint press release regarding this Agreement, in a form
agreed to by the parties prior to the Effective Date.  No other public
announcement concerning the existence or the terms of this Agreement shall be
made, either directly or indirectly, by Pharmacopeia or Cephalon, except as may
be legally required by applicable laws, regulations, or judicial order, without
first obtaining the approval of the other Party and agreement upon the nature,
text, and timing of such announcement, which approval and agreement shall not be
unreasonably withheld.  The Party desiring to make any such public announcement
shall provide the other Party with a written copy of the proposed announcement
in sufficient time prior to public release to allow such other Party to comment
upon such announcement, prior to public release.  Neither Party shall issue any
press release or make any public announcement, which includes or otherwise uses
the name of the other Party in any public statement or document except with the
prior written consent of such Party.  Notwithstanding the preceding sentence,
Pharmacopeia and Cephalon shall issue joint press releases in a timely manner
announcing the achievement of significant events related to or arising from the
Collaboration.  Such events include, by way of example, the achievement of
milestone events and the payment of milestone payments, IND or NDA filings, and
the commencement of specific clinical trials.

16.13       Registration and Filing of the Agreement.  To the extent, if any,
that a Party concludes in good faith that it is required to file or register
this Agreement, a summary of the terms of this Agreement, or a notification
thereof with any governmental authority, including without limitation the U.S.
Securities and Exchange Commission and the Competition Directorate of the
Commission of the European Communities, in accordance with applicable laws and
regulations, such Party may do so, and the other Party shall cooperate in such
filing or notification and shall execute all documents reasonably required in
connection therewith at the, expense of the requesting Party.  The Parties shall
promptly inform each other as to the activities or inquiries of any such
governmental authority relating to this Agreement, and shall cooperate, to
respond to any request for further information therefrom at the expense of the
requesting Party.

16.14       Entire Agreement.  This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof.  Any prior
agreement, arrangement or undertaking, whether oral or in writing is hereby
superseded.

16.15       Beneficiaries.  No person, other than Cephalon or Pharmacopeia and
their permitted assignees hereunder, shall be deemed an intended beneficiary
hereunder or have any right to enforce any obligation of this Agreement.

36


--------------------------------------------------------------------------------




 

16.16       Affiliates and Subcontractors.  Either Party may engage, at its sole
expense, its Affiliates or Third Party subcontractors (including contract
research organizations) to perform certain of its obligations under this
Agreement.  Any Affiliate or Third Party subcontractor to be engaged by a Party
to perform such Party’s obligations set forth in this Agreement shall meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity.  The activities
of any such Affiliates or Third Party subcontractors shall be considered
activities of such Party under this Agreement.  Such Party shall be responsible
for ensuring compliance by any such Affiliates or Third Party subcontractors
with the terms of this Agreement.  In any case in which a Party engages an
Affiliate or a Third Party subcontractor, such Party shall obtain sole ownership
of, or exclusive license to, all inventions, data, information and related
intellectual property rights made or developed by such Affiliate or Third Party
subcontractor involving the manufacture or use of any Collaboration Target or
Collaboration Compound.

16.17       Compliance with Laws.  In exercising their rights under this
Agreement, the Parties shall fully comply with the requirements of any and all
applicable laws, regulations, rules and orders of any governmental body having
jurisdiction over the exercise of rights under this Agreement.

16.18       Patent Marking.  Each Party agrees to mark and have its Affiliates
and Sublicensees mark all Collaboration Products sold pursuant to this Agreement
in accordance with the applicable statute or regulations relating to patent
marking in the country or countries of manufacture and sale thereof.

16.19       Dispute Resolution.

(a)           Attempt to Settle.  The Parties agree to take all reasonable
efforts to resolve any and all disputes between them concerning diligence
obligations and/or questions of material breach and default in connection with
this Agreement in an amicable manner.

(b)           Binding Arbitration.  Except in the event of alleged breach,
default or lack of diligence by a bankrupt or insolvent Party, the Parties agree
that any such dispute that arises in connection with this Agreement and which
cannot be amicably resolved by the Parties shall be resolved by binding
arbitration as set forth in this Section, conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (AAA) by
three (3) arbitrators.

(c)           Written Notice.  If a Party intends to begin an arbitration to
resolve a dispute, such Party shall provide written notice to the other Party
informing the other Party of such intention and the issues to be resolved. 
Within twenty (20) business days after its receipt of such notice, the other
Party may, by written notice to the Party initiating arbitration, add additional
issues to be resolved.

37


--------------------------------------------------------------------------------




 

(d)           Selection of Arbitrators.  Within forty-five (45) days following
the receipt of the notice of arbitration, the Parties shall agree on the
arbitrators, or if the Parties are unable to agree the arbitrators shall be
selected as provided in the AAA Commercial Arbitration Rules.  The arbitrators
shall not be employees, directors or shareholders of either Party or of an
Affiliate and shall be selected in accordance with AAA rules.  Where applicable,
the arbitrators shall be independent experts in pharmaceutical product
development (including clinical development and regulatory affairs) in the U.S.,
Japan and Europe.

(e)           Hearings.  The arbitrators shall conduct one or more hearings to
allow the parties to present their positions regarding the dispute.

(i)            Discovery.  The arbitrators shall determine what discovery will
be permitted, consistent with the goal of limiting the cost and time that the
Parties must expend for discovery; provided the arbitrators shall permit such
discovery as they deem necessary to permit an equitable resolution of the
dispute.  Any written evidence originally in a language other than English shall
be submitted in English translation accompanied by the original or a true copy
thereof.  The arbitrators shall have sole discretion with regard to the
admissibility of any evidence.

(ii)           Proposed Ruling.  At least ten (10) business days prior to a
hearing, each Party must submit to the arbitrators and serve on the other Party
a proposed ruling on each issue to be resolved.  Such writings shall be limited
to not more than fifty (50) pages.

(iii)          Time; Testimony.  Each Party shall be entitled to no more than
five (5) days of hearing to present testimony or documentary evidence.  Such
time limitation shall include any direct, cross or rebuttal testimony, but such
time limitation shall only be charged against the Party conducting such direct,
cross or rebuttal testimony.  It shall be the responsibility of the arbitrators
to determine whether the Parties have had the five (5) days to which each is
entitled.

(iv)          Representation by an Attorney.  Each Party shall have the right to
be represented by counsel.

(v)           Location.  The arbitration shall take place in Philadelphia,
Pennsylvania.

(f)            Costs.  The costs of the arbitration, including administrative
and arbitrator fees, shall be shared equally by the Parties.  Each Party shall
bear its own costs and attorney and witness fees.

(g)           Written Decision.  The arbitrators shall render a written decision
with their resolution of the dispute.  The decision of the arbitrators shall be
final and not subject to appeal and binding on the Parties hereto.

38


--------------------------------------------------------------------------------




 

(h)           Remedy.  A disputed performance or suspended performances pending
the resolution of the arbitration must be completed within thirty (30) days
following the final decision of the arbitrators or such other reasonable period
as the arbitrators determine in a written opinion.

(i)            Final Decision Within Six Months.  Any arbitration subject to
this Section 16.19 shall be completed within six (6) months from the filing of
notice of a request for such arbitration.

16.20       No Trademark Rights.  Except as provided herein, no right, express
or implied, is granted by this Agreement to use in any manner the name
“Pharmacopeia”, “Cephalon” or any other trade name or trademark of the other
Party or its Affiliates in connection with performance of this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

CEPHALON, INC.

 

 

 

PHARMACOPEIA DRUG

 

 

 

 

DISCOVERY, INC.

 

 

 

 

 

 

By:

/s/ Frank Baldino, Jr.

 

 

By:

/s/ Leslie J. Browne

 

 

 

 

Name:

 

Frank Baldino, Jr., Ph.D.

 

Name:

 

Leslie J. Browne, Ph.D.

 

 

 

 

 

 

 

Title:

 

Chairman & CEO

 

Title:

 

President & Chief Executive Officer

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

May 18, 2006

 

39


--------------------------------------------------------------------------------